[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 08-17052         ELEVENTH CIRCUIT
                                                     OCTOBER 13, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 08-60134-CR-WPD


UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RONALD LAROSE,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (October 13, 2010)

Before DUBINA, Chief Judge, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Ronald Larose appeals his convictions, following a jury trial, for
(i) conspiracy to import at least 500 grams of cocaine, in violation of 21 U.S.C.

§§ 952(a), 960(b)(1)(B), and 963; (ii) conspiracy to possess with intent to

distribute at least 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846; and (iii) attempted importation of cocaine, in violation of

§§ 952(a), 960(b)(2)(B), and 963. His convictions resulted from an investigation

of the activities of a criminal enterprise that smuggled cocaine into the United

States through female couriers who transported the drugs from the Bahamas aboard

day cruises originating in Port Everglades, Florida. On appeal, Larose argues that

the district court erred by denying his motion for a mistrial because its curative

instruction was insufficient to remedy the unfair prejudice that resulted from a

co-conspirator’s comment at Larose’s trial that another district was handling her

case because of safety concerns.

       When properly preserved, we review a district court’s decision not to grant

a mistrial for an abuse of discretion. United States v. Emmanuel, 565 F.3d 1324,

1334 (11th Cir.), cert. denied, 130 S. Ct. 1032 (2009). “The decision to grant a

mistrial is within the discretion of the trial judge since he is in the best position to

evaluate the prejudicial effect of a statement or evidence on the jury.” United

States v. Saget, 991 F.2d 702, 707-08 (11th Cir. 1993) (quoting United States v.

Blakely, 960 F.2d 996, 1000 (11th Cir. 1992)). To establish entitlement to a



                                             2
mistrial, a defendant “must show that his substantial rights are prejudicially

affected;” that is, there is a reasonable probability that, but for the statement, the

outcome of the trial would have been different. Emmanuel, 565 F.3d at 1334

(internal quotation marks omitted). “We make th[at] determination in the context

of the entire trial and in light of any curative instruction.” United States v.

Newsome, 475 F.3d 1221, 1227 (11th Cir. 2007).

      “When a court gives a direct and explicit curative instruction regarding

improper testimony, it supports the court’s decision not to grant a mistrial by

decreasing the possibility of undue prejudice.” United States v. Perez, 30 F.3d

1407, 1411 (11th Cir. 1994). Moreover, when a curative instruction has been

given, “we will reverse only if the evidence is so highly prejudicial as to be

incurable by the trial court’s admonition.” Id. at 1410 (internal quotation marks

omitted). “The voicing of potentially prejudicial remarks by a witness is common,

and any prejudice is generally cured efficiently by cautionary instructions from the

bench.” United States v. Evers, 569 F.2d 876, 879 (5th Cir. 1978). This is so

because “[a] jury is presumed to follow the instructions given to it by the district

judge.” United States v. Mock, 523 F.3d 1299, 1303 (11th Cir. 2008) (quoting

United States v. Ramirez, 426 F.3d 1344, 1352 (11th Cir. 2005)).

      In light of the overwhelming evidence of Larose’s guilt and the district



                                            3
court’s curative instruction, we conclude from the record that the district court did

not abuse its discretion in denying Larose’s motion for a mistrial. Accordingly, we

affirm his convictions.1

       AFFIRMED.




       1
        We also DENY Larose’s motion to relieve counsel and to request appointment of new
counsel.

                                             4